Citation Nr: 1728115	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for stroke and residuals thereof, secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein the RO reopened a previously denied claim of service connection for stroke and denied that claim on the merits.  

In this regard, the Board notes that normally a separate analysis of whether new and material evidence has been received to reopen a previously denied claim in required, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  Here, the Board has reviewed the evidence received since the claim was previously denied in March 2007 and agrees with the RO that new and material evidence, as defined by 38 C.F.R. § 3.156, has been received.  Thus, rather than engage in a lengthy analysis comparing the evidence submitted since the previous final denial with evidence previously of record, the Board will simply consider the claim "reopened" and will adjudicate only the issue of whether service connection is warranted for stroke residuals.

In March 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  Also, after the appeal was certified to the Board, the Veteran submitted additional evidence to the Board, along with a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran suffers from residuals of a stroke sustained in 2002 that is attributable to his service-connected diabetes mellitus.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his stroke, to include residuals thereof, is proximately due to or the result of a service-connected disease.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's favorable resolution of the matters of entitlement to service connection for residuals of a stroke, the Board finds that all necessary notification and development actions in connection with this matter have been accomplished.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(a), (b).
 
In the instant case, the Veteran is seeking service connection for a stroke that he suffered in 2002, to include residuals thereof, which he contends was due to his now service-connected diabetes mellitus.  A review of the record shows that in March 2002, the Veteran presented to a private medical facility stating that the day prior, he had awoken with a burning paresthesia over his face and was unable to move his arms or legs for approximately 15 minutes.  A magnetic resonance imaging (MRI) scan was performed and a four vessel cerebral arteriogram was ordered for the following day.  The MRI revealed an acute occipital lobe stroke, which was small.  The private clinician indicated that the Veteran presented with an unusual constellation of symptoms and stated his concern that the symptoms may represent a basilar artery ischemic phenomenon.  During a December 2003 follow-up evaluation, it was noted that since last seen, the Veteran had been doing very well, with no new symptoms of TIA (transient ischemic attack) or stroke.  At that time, the following impression was recorded: "Status post small left occipital lobe stroke in the setting of approximately 60% focal stenosis of the basilar artery in the setting of hypertension, borderline diabetes and hyperlipidemia based on the arteriogram on 03/12/02."

The Veteran was first afforded a VA examination in January 2007.  It was noted that the Veteran reported having been diagnosed as having diabetes mellitus at the time that was admitted for the stroke in 2002.  Regarding whether there was a history of hospitalization or surgery associated with diabetes, the examination reported notes that March 2002 hospitalization for TIA/CVA (cerebrovascular accident).  The examination report also indicated neurologic disease, and specifically TIA/CVA, as possible diabetes related condition.  It is noted, however, that the TIA/CVA is not a complication of diabetes because diabetes mellitus was diagnosed during the admission for the stroke.  Another VA examination was performed in February 2007, the report of which notes the incident occurring in March 2002 and records a diagnosis of ITA/CVA from basilar artery stenosis.

In March 2007, the Veteran was awarded service connection for diabetes mellitus, associated with herbicide exposure, effective from October 5, 2006, the date that the Veteran first filed his claim for VA disability compensation.  The RO also denied service connection for a stroke, claimed secondary to diabetes mellitus, noting that although transient ischemic attacks and cerebral vascular accidents can be secondary to diabetes mellitus, the medical evidence or record weighed against such a finding in this case because the Veteran's TIA/CVA and diabetes were diagnosed at the same time.

Medical records then show that in July 2007, the Veteran presented to a private medical facility complaining of stroke symptoms.  His past medical history was noted to include a posterior fossa CVA in 2002, as well as a history of hypertension and diabetes mellitus.  A computed tomography (CT) scan of the brain was performed, the results of which revealed a normal ventricular sulcal pattern and no intracranial hemorrhage.  An MRI of the brain was also performed, the results of which reveal mild small vessel ischemic change within the white matter, but no acute process.  The Veteran was seen for follow-up in August 2007.  It was noted that he had previously had a posterior fossa TIA in 2002 and continues to have sudden episodes of bilateral visual obscuration, worrisome for TIAs but not definitely indicative thereof.

The Veteran was afforded another VA examination in February 2011 to assess whether the stroke suffered in 2002, to include residuals thereof, was related to the Veteran's diabetes mellitus.  The VA examiner stated, however, the question could not be resolved without resort to mere speculation because the Veteran was diagnosed as having diabetes at the time that he was admitted for the stroke and it was not known for long diabetes existed.

Service connection for a stroke, secondary to diabetes mellitus, was again denied in February 2011.  In perfecting his appeal to the Board, the Veteran, in his January 2014 VA Form 9, argues that the evidence supports a connection between his stroke and diabetes mellitus, noting that the medical evidence indicates "stroke in setting of diabetes."  The Veteran also asserts that it is illogical to think that he did not have diabetes prior to the date upon which it was discovered when he was admitted for the stroke.  Also, during his 2017 Board hearing, the Veteran and his spouse testified as to the presence of believed manifestations of diabetes prior to 2002, to include shaking and fainting episodes due to abnormal blood sugar levels.  

More recent VA treatment records note that Veteran's history of stroke in 2002 and subsequent TIAs.  A March 2014 treatment note indicates that the Veteran rehabilitation problems are falls and older posterior circulation stroke.  It is unclear whether the falls are due to the stroke, but it is noted that physical therapy would working on balance and gait.  Then, in October 2016, the Veteran was provisionally diagnosed as having cerebellar stroke syndrome.

As noted in the Introduction, the Veteran submitted additional evidence after the appeal was certified to the Board.  Of note, the Veteran submitted a private medical opinion, dated in March 2017, from G.K.C., M.D., who noted evidence of a left occipital stroke shown on an MRI report and opined that there is greater than a 50 percent chance that the Veteran's diabetes was a contributing factor.

Overall, based on the evidence of record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, a grant of service connection for stroke and residuals thereof, secondary to service-connected diabetes is warranted.  

At the outset, the Board is aware that at the time that the Veteran suffered the stroke in 2002, he was not yet service-connected for diabetes mellitus.  That fact does not, however, preclude a finding that his later service-connected diabetes was indeed a contributing factor for the stroke.  The fact that the Veteran was diagnosed as having diabetes at the same time that he suffered the stroke similarly does not preclude a finding that the diabetes was a contributing factor.  Indeed, as argued by the Veteran, it is illogical to conclude that a disease process such as diabetes did not exist prior to the date of diagnosis, and the Veteran testified as to the existence of symptoms which he believed were early manifestations of his later diagnosed diabetes.  Although the Veteran is not competent to definitively link these symptoms to diabetes mellitus, the fact remains that there is no contrary evidence to suggest that diabetes mellitus did not exist undiagnosed prior to March 2002.  

Regarding the medical evidence of record, as discussed above, the January 2007 VA examination report indicated TIA/CVA as a possible diabetes related condition.  Although the examiner determined that the Veteran's TIA/CVA was not a complication of his diabetes, the opinion was based on the fact that the Veteran's diabetes was diagnosed at the same time as when he was admitted for the stroke.  Given the likelihood that the Veteran's diabetes existed prior to the date of diagnosis, the Board finds reason to question the probative value of the medical opinion, as it would appear to the Board to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinions based upon an inaccurate history are of little probative value).  Furthermore, the February 2011 indicated that opinion could not be rendered without resort to speculation.  The Board observes in this regard that an examination report is not per se inadequate merely because an examiner concludes that he or she is unable to offer a nonspeculative opinion.  Rather, if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Thus, to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Rather, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to arrive at an opinion.  Jones, supra (in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

Here, it is unclear from the record why the VA examiner could not provide a medical opinion without resorting to speculation.  Without a clear understanding from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the February 2011 examination with regard to the Veteran's TIA/CVA is inadequate.

As to the favorable evidence of record, the Board acknowledges that the opinion preferred by Dr. G.K.C. in Mary 2017 is somewhat lacking in rationale.  Notably, however, there is no reasons or bases requirement imposed on a medical examiner.  Ardison v. Brown, 6 Vet. App. 405, 407   (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, supra.  It is not apparent that Dr. G.K.C. failed to consider any piece of relevant evidence before providing the favorable opinion and the Board finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  

Given the above evidence, to remand for another medical opinion could be construed as obtaining additional evidence for the sole purpose of denying the claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").  While the rationale of private clinician's opinion is not extensive, reading the opinion as a whole and in the context of the evidence of record, it is of sufficient probative weight to warrant a finding that the Veteran's stroke in 2002 was proximately due to his diabetes, which then existed but was not yet service-connected.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Furthermore, although the exact nature of the stroke residuals is somewhat unclear, the Board finds there to be sufficient medical evidence of record upon which to conclude that there exists some residual disability attributable to the stroke sustained in 2002.  Thus, when reasonable doubt is resolved in the Veteran's favor, the evidence reflects that the Veteran has residual disability stemming from the stroke suffered in 2002, which was caused, at least in part, by his later service-connected diabetes mellitus, such that an award of service connection on a secondary basis is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310.  The precise nature and severity of the residuals to be service-connected will be for the RO to determine when it implements the Board grant of service connection.

In reaching the above conclusion, the Board is aware of Frost v. Shulkin, No. 15-3102, a case pending before United States Court of Appeals for Veterans Claims raising the issue of whether secondary service connection for a disability is possible for a time period during which service connection has not been granted for the primary disability.  As there is currently no precedential decision answering this question, the Board finds that secondary service connection is warranted based on the specific facts of this case.


ORDER

Entitlement to service connection for stroke and residuals thereof, secondary to service-connected diabetes mellitus, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


